Exhibit 10.14

AMENDMENT OF THE

FREIGHTCAR AMERICA, INC. EXECUTIVE SEVERANCE PLAN

WHEREAS, FreightCar America, Inc. (the “Company”) has established and maintains
the FreightCar America, Inc. Executive Severance Plan (the “Plan”); and

WHEREAS, the Company now considers it desirable to amend the Plan to clarify the
payment of certain benefit that could become subject to the requirements of
Internal Revenue Code Section 409A.

NOW, THEREFORE, in exercise of the authority delegated to the undersigned
officer by resolution of the Company’s board of directors and in accordance with
Sections 5.4 and 9.1 of the Plan, the final paragraph of Section 3.3 of the Plan
be and hereby is deleted in its entirety and replaced with the following
paragraph, effective as of January 1, 2010:

“Notwithstanding anything in this Plan to the contrary, Severance Benefits under
the Plan are contingent upon the Executive executing and delivering to the
Company (and not revoking during the revocation period) a release and waiver of
claims acceptable to the Company (the ‘Release’) by the Release Deadline. For
purposes of the Plan, the ‘Release Deadline’ means the date that is sixty
(60) calendar days after the Executive’s separation from service. Payment of any
Severance Benefits that are not exempt from Code Section 409A shall be delayed
until the Release Deadline, irrespective of when the Executive executes the
Release; provided, however, that where the Executive’s separation from service
and the Release Deadline occur within the same calendar year, the payment may be
made up to thirty (30) days prior to the Release Deadline, and provided further
that where the Executive’s separation from service and the Release Deadline
occur in two separate calendar years, payment may not be made before the later
of January 1 of the second year or the date that is thirty (30) days prior to
the Release Deadline. If an Executive fails to comply with the terms and
conditions of the Release with the restrictive covenants of Article 4, as
determined by the Plan Administrator, while receiving Severance Benefits under
the Plan, the Company will cease payment of Severance Benefits to the
Executive.”

IN WITNESS WHEREOF, the undersigned duly authorized officer has executed this
Amendment on behalf of the Company on this 4th day of December, 2012.

 

FREIGHTCAR AMERICA, INC. By:     Its:    